Citation Nr: 1434121	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which evaluated the Veteran's service-connected bilateral hearing loss disability as noncompensable.  The Veteran disagreed and perfected an appeal.

When the case was most recently before the Board in February 2013, a 20 percent rating was granted; the case was remanded to address a rating in excess of 20 percent as well as the claim of TDIU.  The case has been returned to the Board again for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a VA examination in compliance with the Board's February 2013 remand directives.  A January 17, 2014, scan of a computer printout shows that the examination was cancelled January 13, 2014, when the Veteran failed to report.  A December 2013 letter from the RO shows that the Veteran was informed that a local VA medical facility would contact him to inform him when and where to report for the examination.  This letter also informed him of the consequences of failure to report for such an examination.  

In July 2014 written argument before the Board, the Veteran's representative requests that the case be remanded again in order for the VA examination to be rescheduled.  He urges that there is no documentation that the Veteran was informed of the date and time of the examination as was his expectation in light of the December 2013 RO letter.  

Consistent with the Veteran's July 2014 assertions made through his representative, the Board can find no actual documentation that the Veteran was informed of the location, date and time of the examination.  In order to fulfill the duty to assist set forth at 38 C.F.R. § 3.159 (2013), the case is remanded for the purpose of scheduling the Veteran for an examination as set forth in the February 2013 Remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's service connected bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be instructed to provide an assessment of the functional effects of the disability on the Veteran's daily activities and an assessment of the effects of the disability in an occupational setting.

The examiner should provide information concerning any functional impairment resulting from the Veteran's bilateral hearing loss and tinnitus that may affect his ability to function and perform tasks in a work-like setting.  

2.  If the Veteran cancels the examination or does not appear to the examination, all documentation pertaining to scheduling the examination and cancelling the examination should be included in the claims file, to include documentation that he was informed of the place, date and time of the examination.  

3.  The RO or the AMC should undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

